Title: General Orders, 2 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday May 2nd 1779
Parole Ratisbon—C. Signs Roer Rye.


At a division General Court-Martial held at Reading April 1779—by order of Major General Putnam, Colonel Bradley President— Lieutenant Colonel Holdridge was tried for “Taking the Schooner (called General Howe) from Captn Caleb Laurence left in his care by Thomas Miner and Benjamin Pearce who brought her from the enemy laden with sundry articles, and holding the abovesaid Miner and Pearce under guard ’till they would consent to sell their shares of the above-Schooner at the price offered, and in consequence thereof converting some part of the abovesaid Schooner and goods to his own profit.”
The court having considered the evidence are of opinion that the taking and removing the Schooner from Byram river was an act of prudence and good conduct in Lieutenant Colonel Holdridge, whoever the claimers or right owners were—The other matters alledged the court are of opinion they are not proved and supported, and thereupon give judgment that Lieutt Colo. Holdridge is not guilty & that he be acquitted from the charge.
Lieutenant Colonel Holdridge is released from his arrest. At the same Court Serjeant Gray of Colonel Bradley’s regiment was tried for, “Deserting to the enemy and inlisting with them, stealing a dragoon horse & carrying him to the enemy.” The Court taking into consideration the crime of which Gray the Prisoner is guilty do sentence him to be shot to death; but at the same time considering his excuse of being destitute of the use of his reason at the time he committed the crime, and that he took the first opportunity to return, and from the information of some respectable inhabitants of his acquaintance that the prisoner has been subject to turns of delirium, or insanity of mind, & also the offer of his brother to indemnify the public for the loss of the Light Dragoon horse; The Court do unanimously recommend the Prisoner Gray to the General for his Mercy and Pardon as being more particularly at this time consonant with the pardon offered by His Excellency General Washington to deserters.
His Excellency the Commander in Chief is pleased to remit the sentence of death against Gray and order his release from confinement.
